PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks payment for certain items of personal property which he had in his possession while an inmate in the Mount Olive Correctional Complex, a facility of respondent. When he was released from the medical unit at the Mount Olive Correctional Complex, various items of his personal property were missing and were not returned to him. He alleged the value of the items lost were in the amount of $664.00.
In its Answer, respondent admits the facts of the claim, but states that the reasonable value of the personal property belonging to the claimant is $545.74. The claimant indicated to the court in writing that he is willing to accept $545.74 as full and complete satisfaction of his claim.
The Court, having reviewed the facts in this claim, has determined that a bailment existed and that respondent failed to return personal property belonging to the claimant when it was in respondent’s care and custody. The Court also has determined that $545.74 is fair and reasonable to compensate the claimant for his loss.
Accordingly, the Court makes an award to the claimant in the amount of $545.74.
Award of $545.74.